  Case 2:85-cv-00665-MHT-SMD Document 9374 Filed 02/24/21 Page 1 of 6




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY REYNOLDS, et al.,          )
                                  )
     Plaintiffs,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:85cv665-MHT
                                  )                (WO)
ALABAMA DEPARTMENT OF             )
TRANSPORTATION, et al.,           )
                                  )
     Defendants.                  )


                              JUDGMENT

    In accordance with the stipulations of dismissal

(doc. no. 9370), it is the ORDER, JUDGMENT, and DECREE

of the court that the individual-contempt claims (doc.

nos. 6492 and 7040) of the following claimants:

  • Jesse P. Agee,

  • Johnnie Bennett,

  • Cleon Bonner,

  • Temika Brooks,

  • Lawyer Calhoun,

  • Karen Calloway,
Case 2:85-cv-00665-MHT-SMD Document 9374 Filed 02/24/21 Page 2 of 6




• Robert Grant Carlisle,

• Walter Mae Carr,

• Ronnie Clark,

• Alfonso Dallas,

• Keith M. Davis,

• Lewis Davis,

• Lovett Davis,

• Jeff Deavers,

• Terri Lynn Denson,

• Kenneth Ray Edwards,

• Ronnie Ellis,

• Stevenson Ellis,

• James Frank,

• David Frazier,

• Toni Frazier,

• Annette Gardner-Turner,

• Mildred Garner,

• Donald C. Garrett,

• William L. Garth, Jr.,

                                2
Case 2:85-cv-00665-MHT-SMD Document 9374 Filed 02/24/21 Page 3 of 6




• Stanley Ray Goree,

• Juanita Gormon,

• Romera Henderson,

• Alex Howard,

• James D. Howard, Jr.,

• Sarah Lee Jenkins,

• William E. Jenkins,

• Willie Bernice Jones,

• Martha Kelly,

• Verna E. Kelly,

• George Key,

• Willie Joe Kidd,

• Andre M. King,

• Geraldine Little,

• Priecilla Madden,

• Calvin Martin,

• Jeremiah McLeod,

• Tommy McMullen,

• Claude McQueen,

                                3
Case 2:85-cv-00665-MHT-SMD Document 9374 Filed 02/24/21 Page 4 of 6




• Vera Milhouse,

• Willie Mae Moncrief,

• Eugene Moore,

• Ulysses Nelson,

• George Nettles, Jr.,

• Margaret Pearson,

• Cecilia Perry,

• Rosalind Pettaway,

• Johnny Raines,

• Rodney Reeves,

• Dildra Richardson,

• Thomas Robertson,

• Darline Robinson,

• Nancy Robinson,

• Frank D. Rush,

• Wesley Slater,

• Daniel Sledge,

• Bobby Smith,

• Curtis T. Smith,

                                4
  Case 2:85-cv-00665-MHT-SMD Document 9374 Filed 02/24/21 Page 5 of 6




  • Elijah Smith,

  • Patricia E. Stringer,

  • Meinrad Tabengwa,

  • James R. Taylor,

  • Craig Thomas,

  • Jerome Thomas,

  • John L. Thompson, Sr.,

  • Diane M. Todd,

  • Booker T. Toney,

  • Preston Trimble, Jr.,

  • Serena Truss,

  • Michael A. Walker,

  • Larry Whiteside,

  • Ada M. Williams,

  • Darnell Williams, and

  • Alfred Young

are dismissed with prejudice, with the parties to bear

their own costs.




                                  5
  Case 2:85-cv-00665-MHT-SMD Document 9374 Filed 02/24/21 Page 6 of 6




    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    DONE, this the 24th day of February, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  6
